Citation Nr: 1600578	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  15-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hand disability.

3.  Entitlement to a rating in excess of 10 percent prior to January 13, 2015, for residuals of lumbar spine injury with degenerative joint disease.

4.  Entitlement to a rating in excess of 40 percent on and after January 13, 2015, for residuals of lumbar spine injury with degenerative joint disease.

5.  Entitlement to an effective date prior to January 10, 2014, for the grant of service connection for left knee patellofemoral syndrome.

6.  Entitlement to an initial in excess of 10 percent rating prior to December 22, 2014 and on and after May 1, 2015, for left knee patellofemoral syndrome.

7.  Entitlement to an effective date prior to January 14, 2014, for the grant of service connection for right knee patellar chondromalacia with patellofemoral syndrome.

8.  Entitlement to an initial rating in excess of 10 percent prior to July 23, 2015 and on and after September 1, 2015, for right knee patellar chondromalacia with patellofemoral syndrome.

9.  Propriety of the reduction of the rating for posttraumatic stress disorder from 50 percent to 30 percent, effective May 1, 2015.

10.  Entitlement to a compensable rating for hemorrhoids.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Michael Mooney, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to August 2004 and from November 2006 to April 2009.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of (1) entitlement to service connection for residuals of traumatic brain injury (TBI); (2) whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hand disability; (3) entitlement to a rating in excess of 10 percent prior to January 13, 2015, for residuals of lumbar spine injury with degenerative joint disease; (4) entitlement to a rating in excess of 40 percent on and after January 13, 2015, for residuals of lumbar spine injury with degenerative joint disease; (5) entitlement to an initial in excess of 10 percent rating prior to December 22, 2014 and on and after May 1, 2015, for left knee patellofemoral syndrome; (6) entitlement to an initial rating in excess of 10 percent prior to July 23, 2015 and on and after September 1, 2015, for right knee patellar chondromalacia with patellofemoral syndrome; (7) propriety of the reduction of the rating for posttraumatic stress disorder from 50 percent to 30 percent, effective May 1, 2015; and (8) entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  In April 2004, the Veteran filed a claim of entitlement to service connection for left knee disability.  After this claim was denied in a September 2004 rating decision, the Veteran did not perfect an appeal or submit new and material evidence during the appeal period.  The Veteran received notice of the September 2004 rating decision and notice of his appellate rights that same month.
 
2.  On January 14, 2014, the Veteran submitted a claim to reopen the issue of entitlement to service connection for left knee disability and a claim of entitlement to service connection for right knee disability.

3.  Service connection for left knee patellofemoral syndrome and right knee patellar chondromalacia with patellofemoral syndrome was granted in an October 2014 rating decision.  The effective date for the assigned disability ratings was January 14, 2014.
 
4.  Prior to January 14, 2014, VA received no documentation from the Veteran or a representative wherein he claimed entitlement to service connection for left and/or right knee disability.

5.  Throughout the pendency of this appeal, the Veteran's hemorrhoids were manifested by anal pain, worsened by bowel movements; itching; and intermittent rectal bleeding, with questionable right upper quadrant abdominal pain; nausea after eating/drinking; and diarrhea/constipation.


CONCLUSIONS OF LAW

1.  An effective date prior to January 14, 2014, for the grant of service connection for left knee patellofemoral syndrome is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  An effective date prior to January 14, 2014, for the grant of service connection for right knee patellar chondromalacia with patellofemoral syndrome is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's claim of entitlement to a compensable rating for hemorrhoids, the RO's April 2013 letter to the Veteran satisfied the duty to notify provisions relating to his increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the April 2013 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  This letter also informed him of the general requirements to obtain a higher rating and the need to submit evidence of how such worsening effected his employment.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA and private treatment records, and records associated with the Veteran's application for benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was afforded several VA examinations throughout the pendency of the appeal.  The VA examiners reviewed the Veteran's claims file and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allow for a fully-informed evaluation of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Earlier Effective Dates for the Grant of Service Connection for
Left and Right Knee Disabilities

On January 14, 2014, the Veteran submitted a claim of entitlement to service connection for a right knee disability and a claim to reopen the issue of entitlement to service connection for a left knee disability.  In an October 2014 rating decision, the RO reopened the claim of entitlement to service connection for a left knee disability, and granted service connection for left knee patellofemoral syndrome and right knee patellar chondromalacia with patellofemoral syndrome.  The RO assigned a noncompensable initial rating for the Veteran's left knee disability and an initial 10 percent rating for his right knee disability, both effective January 14, 2014.  The Veteran perfected an appeal, asserting entitlement to an effective date prior to January 14, 2014.

In his November 2014 notice of disagreement, the Veteran asserted that "the onset date for these conditions should be 2004," without further elaboration.

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when/if a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In April 2004, the Veteran submitted a claim of entitlement to service connection for a left knee disability.  After this claim was denied in a September 2004 rating decision, he did not perfect an appeal and did not submit new and material evidence during the appeal period.  The Veteran received notice of the September 2004 rating decision and notice of his appellate rights via a September 2004 letter.  As such, the April 2004 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2003) 38 C.F.R. § 20.1100 (2015).

The Veteran has not provided any specific evidence or argument in support of his claims of entitlement to effective dates prior to January 14, 2014.  Prior to the submission of his January 14, 2014 claims, the evidence of record did not otherwise include documentation, communication, or action indicating that the Veteran intended to apply for service connection for left and/or right knee disabilities.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that the presumption of regularity doctrine allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary).  As such, the Board finds that an effective date prior to January 14, 2014, for the award of service connection for left knee patellofemoral syndrome and right knee patellar chondromalacia with patellofemoral syndrome is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for earlier effective dates, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

In January 2013, the Veteran submitted a claim of entitlement to TDIU, which the RO also accepted as a claim of entitlement to a compensable rating for hemorrhoids.  After this claim was denied in an October 2013 rating decision, the Veteran perfected an appeal.  Throughout the pendency of this appeal, the Veteran's service-connected hemorrhoids have been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  

According to Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated as noncompensable.  A 10 percent rating contemplates hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum assignable disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

An October 2012 treatment report that the Veteran reported a several-year history of loose stools with rectal bleeding and occult blood in stools.  To assess these symptoms, the Veteran reported undergoing a colonoscopy, which resulted in an impression of irritable bowel syndrome.  The Veteran said that he had a history of anal fissure, which the doctor thought could be the cause of his bleeding.  Following the colonoscopy, the Veteran underwent an anoscopy, which did not reveal any fissure, but observed "grade 1 hemorrhoids," which were believed to be the source of his bleeding.  Two of the largest hemorrhoids were "banded," which provided the Veteran relief for approximately two weeks.  Thereafter, the Veteran stated that the bleeding returned.  The doctor suggested that he undergo "re-banding" of his hemorrhoids, but the Veteran declined, opting instead to pursue surgical intervention.

A November 2012 VA surgical consultation demonstrates that the Veteran complained of a history of rectal bleeding and epigastric distress since 2008.  He reported bright red blood in his stool every couple of weeks, which was preceded by severe epigastric pain.  The Veteran also reported fecal incontinence; a sense of "fullness" when urinating or ejaculating; episodes of constipation and diarrhea; and cannot eat as much as he did in the past.  The Veteran stated that his gall bladder was surgically removed in 2008 because of the same symptoms.  The Veteran reported that he previously underwent "banding" of hemorrhoids, but that it did not stop his rectal bleeding.  The doctor ordered a variety of tests, as well as a colonoscopy.  A surgical report, dated on December 3, 2012, demonstrated that the Veteran underwent a colonoscopy with interventions.

A December 2012 VA treatment report demonstrated that the Veteran appeared for a follow-up appointment subsequent to a colonoscopy and "banding" of internal hemorrhoids.  He endorsed ongoing anal pain that he described as significant since the procedure.  The Veteran also reported bright red blood in stool, but that the amount had progressively lessened since the operation.  The Veteran's main complaint was pain.  The doctor suggested undergoing an anoscopy under monitored anesthesia, but the Veteran declined due to prior commitments.  The Veteran stated that his pain was under control with pain medication at this time, but would return if the pain persisted.

According to a January 2013 VA treatment report, the Veteran underwent a colonoscopy and "banding" of internal hemorrhoids on December 3, 2012.  His post-operative course was complicated by persistent anal pain, which resolved with time.  The Veteran endorsed less bleeding, which was described an "occasional spotting."  He also endorsed normal bowel movements.  In response to the Veteran's complaint of right upper quadrant pain, the Veteran underwent a variety of clinical tests.  The doctor stated that a colonoscopy was normal, as was an upper endoscopy, except for some gastritis.  The doctor observed that the Veteran was not losing weight; that he was able to eat and keep food down; and that he did not have nausea symptoms.  The Veteran's complaints were limited to right upper quadrant pain.  Physical examination revealed minimal tenderness to deep palpation in the right upper quadrant.  The doctor recommended that the Veteran undergo a computed axial tomography scan and, if inconclusive, possibly an upper gastrointestinal small bowel follow through.

A VA treatment report dated later in January 2013 showed that the Veteran complained of chronic abdominal pain.  He also reported that he had undergone a "banding" procedure of internal hemorrhoids one month prior.  The Veteran stated that he appeared for a follow-up appointment two week prior to this occasion, and that he had experienced one episode of bleeding with a bowel movement; the blood was described a amounting to "a couple of drops mixed with stool."  The Veteran endorsed ongoing right upper quadrant pain, nausea after eating/drinking, and diarrhea/constipation.  The Veteran underwent computed tomography (CT) imaging of his abdomen.  The doctor stated that the results "suggested [the] beginnings of diverticulosis."  The doctor did not reference any findings regarding internal or external hemorrhoids.

In May 2013, the Veteran underwent a VA examination to assess the severity of his hemorrhoids.  The Veteran reported he underwent a colonoscopy in 2012, at which time he was diagnosed with hemorrhoids.  He was treated with "banding," which was removed in 2013.  The Veteran stated that he appeared for follow-up appointments, but that he not undergoing any current treatment.  He endorsed continued hemorrhoidal symptoms, including anal pain, which worsened with bowel movements, and itching.  There was also an indication that the Veteran experienced "intermittent" rectal bleeding.  A clinical evaluation was normal, revealing no external hemorrhoids, anal fissures, or other abnormalities.  The examiner observed mild anal discomfort, but good anal sphincter tone, no gross blood in stool, no rectal masses; and no evidence of internal hemorrhoids.  After a thorough review of the relevant evidence of record, the examiner ultimately determined that the Veteran experienced a history of internal hemorrhoids, status post banding procedure; however, "there is no current objective evidence of hemorrhoids on examination."  The evidence of record dated after the May 2013 VA examination did not demonstrated complaints of or treatment for hemorrhoids.

The evidence of record demonstrates that the Veteran's service-connected hemorrhoids are manifested by anal pain, worsened by bowel movements; itching; and intermittent rectal bleeding.  The evidence of record also shows that the Veteran complained of right upper quadrant abdominal pain, nausea after eating/drinking, and diarrhea/constipation; however, these symptoms have not been associated with his hemorrhoids given the presence of other conditions such as diverticulitis, status post gall bladder removal, and irritable bowel syndrome.  

As discussed above, the Veteran's service-connected hemorrhoids have been assigned a noncompensable rating throughout the pendency of this appeal.  A noncompensable rating is assigned when hemorrhoids are mild or moderate.  In order for a compensable rating to be warranted, the evidence of record must demonstrate that the Veteran's hemorrhoids are, or more nearly approximate, hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2015).  The Board finds that these manifestations, or symptoms that more nearly approximate these manifestations, have not been established by the evidence of record at any time during the appeal period.  Id.; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board finds that a compensable rating for hemorrhoids is denied.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are exceptional or unusual factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The evidence demonstrated that the Veteran's hemorrhoids were manifested by anal pain, worsened by bowel movements; itching; and intermittent rectal bleeding, with questionable right upper quadrant abdominal pain; nausea after eating/drinking; and diarrhea/constipation.  

The Veteran did not assert, and the evidence of record was not otherwise supportive of finding that this disability was manifested by unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria.  The Board acknowledges that certain symptoms, for example pain, associated with the Veteran's hemorrhoids may not be specifically addressed in the applicable rating criteria.  However, when comparing the disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability pictures are adequately contemplated by already assigned schedular ratings.  Accordingly, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 7336; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that referral of the claim for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

An extraschedular rating may be awarded based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorder fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability or a specific nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a compensable rating, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

An effective date prior to January 14, 2014, for the grant of service connection for left knee patellofemoral syndrome is denied.

An effective date prior to January 14, 2014, for the grant of service connection for right knee patellar chondromalacia with patellofemoral syndrome is denied.

A compensable rating for hemorrhoids is denied.


REMAND

Right Hand Disability and Residuals of Lumbar Spine Injury,
With Degenerative Joint Disease

In May 2011, the Veteran submitted a claim to reopen the issues of entitlement to service connection for a right hand disability, as well as a claim of entitlement to a rating in excess of 10 percent for his service-connected lumbar spine injury with degenerative joint disease.  After these claims were denied in a December 2012 rating decision, the Veteran submitted a timely notice of disagreement contained with a Form 9, substantive appeal, dated in June 2013.

In April 2015, the RO issued a rating decision wherein it granted a 40 percent rating to the Veteran's service-connected lumbar spine injury with degenerative joint disease, effective January 13, 2015.  The Board has modified the Veteran's appeal to reflect this decision.

To date, the RO has not issued a statement of the case in response to the June 2013 notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  As such, the Board must remand these claims in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claim(s) by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Residuals of TBI, Propriety of PTSD Reduction

In February 2010, the Veteran submitted a claim of entitlement to service connection for residuals of TBI.  At the time the Veteran submitted this claim, service-connected had already been granted for PTSD, and a 50 percent rating had been assigned thereto, effective April 3, 2009.  In a June 2010 rating decision, the RO granted service connection for cognitive disorder, not otherwise specified, as a residual of TBI.  However, instead of granting a separate rating for the Veteran's cognitive disorder, not otherwise specified, the RO determined that the associated disability would be considered under the rating assigned to his service-connected PTSD. Although the Veteran's cognitive disorder, not otherwise specified, was being considered under rating assigned to the Veteran's PTSD, the RO determined that a rating in excess of 50 percent was not warranted.

In January 2013, the Veteran submitted a claim of entitlement to TDIU.  In October 2013, for reasons unknown to the Board, the RO issued a rating decision wherein it denied service connection for residuals of TBI, finding that there was no evidence that the Veteran experienced a TBI.  The Veteran subsequently perfected an appeal of this decision.

In sum, the RO has both granted service connection for a disability as a residual of TBI and denied service connection for residuals of TBI.  The Board is unable to reconcile these decisions and, thus, a remand is required in order for the RO to provide clarification.

Additionally, in October 2013, the RO proposed to reduce the rating assigned to the Veteran's service-connected PTSD from 50 percent to 30 percent.  Again, the rating assigned to the Veteran's PTSD, as determined by the RO, includes consideration of the Veteran's service-connected cognitive disorder, not otherwise specified, as a residual of TBI.  The proposed reduction was effectuated in a February 2015 rating decision, effective May 1, 2015.  The Veteran perfected an appeal as to this reduction.

The Board finds that the issue of the propriety of the reduction from 50 percent to 30 percent, effective May 1, 2015, for PTSD, with cognitive disorder, not otherwise specified, is inextricable intertwined with issue of entitlement to service connection for residuals of TBI.  As such, the Board finds that these claims must be remanded for contemporaneous consideration.

Right Knee

Pursuant to his claim of entitlement to ratings in excess of those already assigned to his service-connected right knee patellar chondromalacia with patellofemoral syndrome, the Veteran was most recently provided a VA examination in January 2015.  Since then, the Veteran has submitted private treatment records showing that he underwent a surgical procedure on his right knee in July 2015.  

In September 2015, the RO issued a rating decision wherein it assigned a temporary total rating to the Veteran's right knee patellar chondromalacia with patellofemoral syndrome for convalescence, effective from July 23, 2015 to September 1, 2015.  The Board has modified the Veteran's claim at issue herein to reflect this decision.  

In the September 2015 rating decision, the RO maintained the 10 percent rating assigned to the Veteran's right knee patellar chondromalacia with patellofemoral syndrome on and after September 1, 2015.  However, the evidence submitted since the January 2015 VA examination indicates that the severity of the Veteran's right knee right knee patellar chondromalacia with patellofemoral syndrome has worsened, especially given the need for surgical intervention in July 2015.  The evidence of record dated after January 2015 is not sufficient to ascertain the current severity of the Veteran's right knee disability.  Consequently, the Board finds that a remand is required in order to provide the Veteran with another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Left Knee

In January 2014, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a left knee disability.  This claim was reopened and service connection was granted for left knee patellofemoral syndrome in an October 2014 rating decision.  The RO assigned a noncompensable initial rating, effective January 10, 2014.  The Veteran perfected an appeal seeking, in part, a higher initial rating.  In April 2015, the Veteran the noncompensable rating was increased to 10 percent, effective prior to December 22, 2014 and on and after May 1, 2015 (in the interim period, a temporary total rating was granted for convalescence).

Pursuant to this claim, the Veteran was most recently provided a VA examination in January 2015.  In administering range of motion testing, the examiner indicated that the Veteran was able to flex his left knee to 100 degrees, but that painful motion began at 75 degrees.  After administering repeat range of motion testing, the examiner indicated that the Veteran was still able to flex his left knee to 100 degrees.  However, the examiner determined that the Veteran experienced additional functional loss and/or functional impairment after repeat range of motion testing.  The examiner was directed to indicate the contributing factors to this additional functional loss or impairment by marking each applicable factor and whether it pertained to the Veteran's left knee, right knee, or both knees.  With respect to the Veteran's left knee, the examiner indicated that one of the contributing factors was less movement than normal.  However, as shown by both the range of motion and repeat range of motion test results, the Veteran was able to flex his left knee to 100 degrees.  The examiner did not otherwise provide an explanation as to the nature of the Veteran's additional functional loss or impairment, such as functional loss or impairment beyond limitation of flexion to 100 degrees.

Additionally, the examiner indicated that interference with sitting, standing, and weight-bearing was a contributing factor to the Veteran's additional functional loss or impairment.  However, the examiner did not indicate whether this factor applied to the Veteran's left and/or right knee.  Also, the examiner indicated that imaging studies have of the Veteran's knee have not been performed, but provided no explanation as to why such test were not administered.  This is significant because the most recent imaging study, a September 2014 magnetic resonance imaging report, occurred prior to the Veteran's December 2014 operation.

For the reasons discussed above, the Board finds that the January 2015 VA examination is not adequate for purposes of evaluating the current severity of the Veteran's left knee patellofemoral syndrome.  The Board also finds that the evidence of record dated since then is otherwise inadequate for rating purposes.  As such, the Board finds that remand is required in order to provide the Veteran another VA examination.

TDIU

The Board finds that the issue of entitlement to TDIU is inextricable intertwined with the other issues being remanded herein and, thus, it must be remanded for contemporaneous consideration.

Accordingly, the case is remanded for the following action:

1.  The RO must reconcile the determination made in the June 2010 rating decision that granted service connection for cognitive disorder, not otherwise specified, as a residual of TBI, with respect to the contrary determination made in the October 2013 rating decision that denied entitlement to service connection for residuals of TBI, wherein the RO found that the Veteran did not experience a TBI.  Once completed, the RO must provide notice of this reconciliation to the Veteran and his attorney.  Any documentation created as a result of this process must be associated with the Veteran's electronic claims file.

2.  The RO must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected right knee patellar chondromalacia with patellofemoral syndrome and left knee patellofemoral syndrome.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of these disabilities.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point, in degrees, at which motion is limited by pain.  The same range of motion studies must then be repeated after at least five repetitions and on weight bearing.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The examiner must also provide an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner must ascertain whether either disability is manifested by instability.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the issues of (a) entitlement to service connection for residuals of TBI; (b) entitlement to an initial in excess of 10 percent rating prior to December 22, 2014 and on and after May 1, 2015, for left knee patellofemoral syndrome; (c) entitlement to an initial rating in excess of 10 percent prior to July 23, 2015 and on and after September 1, 2015, for right knee patellar chondromalacia with patellofemoral syndrome; (d) propriety of the reduction of the rating for PTSD from 50 percent to 30 percent, effective May 1, 2015; and (e) entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

5.  Thereafter, with respect to the claims to reopen the issue of entitlement to service connection for a right hand disability; entitlement to a rating in excess of 10 percent prior to January 13, 2015, for residuals of lumbar spine injury with degenerative joint disease; and entitlement to a rating in excess of 40 percent on and after January 13, 2015, for residuals of lumbar spine injury with degenerative joint disease, the RO must issue the Veteran a statement of the case and notification of his appellate rights.  The RO must inform the Veteran that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to either or both of these claims, it must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


